The original order, literally construed authorized transportation within the area, only where the Borough of Lansdale was either the point of origin or the destination of a shipment. The Commission however and *Page 388 
P.H. Gabel both construed the order to permit carriage betweenany two points within 20 miles of the Borough, excepting the City of Philadelphia. A similar construction was placed on the final order of the Commission when the exception was removed. Our order as to permitted additional service therefore is within the general intent of the Commission's order.
The Commission in its petition for reargument contends that we in effect directed the delivery of a Class A certificate to Gabel whereas the Commission intended that Gabel should remain a Class D carrier with limited rights.
Carriers are classified by rules of the Commission. A part of the additional service which we authorized is over a designated highway route. But while under the Commission's classification a carrier so operating may be a Class A carrier with incidental rights enumerated in rule 202 it does not follow under the Commission's rules that every carrier along a designated route is a Class A carrier. Rule 202 provides that, among others, the right of interchange shall be incident to transportation over a designated route "unless otherwise provided." A Class A certificate could be made adaptable in this case to that part of the additional service by reciting the restrictions applicable to it. Under the Commission's rules however a Class D certificate is more appropriate, enumerating all rights under the Commission's order as modified by us. Rule 205 provides: "The rights and limitations of holders of Class D certificates will be stated in the certificates. Certificates of this kind will be issued where the rules applying to the other classes with reasonable modifications would not permit service of the kind which the applicant proposes to furnish and which the Commission approves."
We see no reason why the Commission cannot issue a certificate without violence to any of its rules limiting the service to that specifically authorized by our order.
Petition for reargument refused. *Page 389